United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1191
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                               Antoine D. Jackson

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                         Submitted: September 19, 2022
                            Filed: October 20, 2022
                                 [Unpublished]
                                ____________

Before GRUENDER, MELLOY, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      Antoine Jackson pleaded guilty to conspiracy to distribute a controlled
substance in violation of 21 U.S.C. § 846. The district court 1 determined that
Jackson’s offense had a five-year statutory minimum sentence and that Jackson

      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
could not be sentenced below that minimum under the safety-valve provision in 18
U.S.C. § 3553(f) because he failed to satisfy certain conditions. The district court
sentenced him to 5 years’ imprisonment. Jackson appeals, claiming that the district
court erred in finding him ineligible for § 3553(f) sentencing. He argues that the
three conditions in § 3553(f)(1), which are connected by “and,” should be read
conjunctively rather than disjunctively. On Jackson’s reading, he remains eligible
for the safety valve unless he fails all three conditions.

       Our recent decision in United States v. Pulsifer forecloses Jackson’s
argument. See 39 F.4th 1018, 1021-22 (8th Cir. 2022). We held that the “and”
between §§ 3553(f)(1)(B) and (C) is used conjunctively but in a distributive sense
rather than a joint sense. Id. The distributive reading means that failing any one of
§§ 3553(f)(1)(A)-(C) bars eligibility. Id. at 1022. Because Jackson had “a prior 3-
point offense,” see § 3553(f)(1)(B), he was ineligible for sentencing under § 3553(f).
We therefore affirm Jackson’s sentence.
                        ______________________________




                                         -2-